Citation Nr: 1223692	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.

A Travel Board hearing was held on April 18, 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

When the case was last before the Board in September 2009, the issue of entitlement to service connection for a low back disorder was remanded for additional development.  That development has been completed and the case is now back before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current low back disorder, diagnosed as degenerative joint disease and degenerative disc disease, is the result of an injury suffered in active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a low back disorder, diagnosed as degenerative joint disease and degenerative disc disease, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a low back disorder.

The Veteran contends that his current low back disorder had onset in service when he was off-loading a heavy piece of equipment from a truck, or as due to trauma from numerous parachute jumps while serving as a paratrooper.  Specifically, through various written statements and testimony presented at the April 2012 hearing before the Board, the Veteran reported that the injury occurred sometime in 1963 or 1964 while stationed at Lee Barracks, Mainz-Gosenheim, Germany.  He reported that he presented to a service department dispensary where he was evaluated and placed on light duty for approximately several weeks.  The Veteran also reported that at the time of the low back injury, he was stationed with Headquarters Co. Headquarters 505 Para Bat (Airborne).  Service personnel records show that from November 1962 to April 1963, the Veteran was assigned to the C/S/ Company 1st ABG 505th Inf APO 185, and thereafter he was assigned to the Headquarters and Headquarters Company Bn 509th Inf APO 185.

Service treatment records, including his January 1965 service separation examination report, are negative for any complaints or findings of a low back disorder.  However, the record contains various lay statements from his former service comrades attesting to a back injury in service, as well as the fact that the Veteran was placed on light duty due to the back injury.  The Veteran's ex-wife also submitted a written statement in April 2002 reporting that the Veteran had back problems during their marriage from 1967 to 1974.

After separation from service, a December 1968 private treatment report from I.H.S. noted the Veteran's complaint of low back pain for a day.  The impression was low back strain.

Private medical records dated from October 1990 to April 2011, reflect that the Veteran sought medical treatment from various chiropractic care providers for ongoing low back pain.  Notably, treatment records from Dr. J.S. dated from September 1997 to December 2001 includes a report of x-ray of the lumbar spine, which revealed a grade 2 spondylolisthesis of the 5th lumbar vertebra and severe disc degeneration of the 5th lumbar disc.  Dr. S. stated that this spondylolisthesis fell into the category of "Type IV: Traumatic," which indicated that it occurred as a result of severe injury creating a fracture of a portion of the neural arch.  Dr. S. further stated that this category correlated with the Veteran's reported history of injuring his back while serving in the Army.

A February 1997 private radiology report from L.P., M.D. revealed diagnoses of marked degenerative changes at L5-S1 with spondylolysis, spondylolisthesis, sclerosis and a phantom disc plus some anterior spur formation, and mild degenerative change with no fracture, elsewhere.

VA outpatient treatment records, dated from November 2001 through November 2010, show the Veteran's ongoing complaints of back pain.  His chronic low back had been treated with pain medication.  

An October 2003 private radiology report noted impressions of Grade II spondylolytic spondylolisthesis of L5, which had been present for many years; disc degeneration in the lumbar spine, which was severe in L5/S1; spondyloarthrosis in the lumbar spine; and degenerative joint disease in the sacroiliac joints.  

In a September 2004 letter, W.M.H., D.C. stated that he had seen the Veteran for low back complaints for approximately over 10 years and that he reviewed an October 2000 x-ray of the Veteran's lumbar spine.  W.M.H., D.C. further stated that "[i]f I had to speculate on the time frame of the degeneration that has taken place at the L5-S1 disc space I would say 20 to 40 years."  In December 2004, W.M.H., D.C. wrote that he recently spoke with the Veteran about a low back injury that occurred while he was unloading trucks in service and that the Veteran served as a paratrooper, which required performing of numerous jumps in service.  W.M.H., D.C. stated that "[i]t is my opinion that the jumps that occurred after the injury would have negatively impacted his injury and the ability of that injury to heal."

In an October 2004 letter, R.C.P., D.C. recalled that the Veteran was seen in the eighties and early nineties for chiropractic care of his lower back.  However, the treatment records were no longer available.

In a December 2004 letter, the Veteran's family physician, T.S.H., M.D., noted that the Veteran apparently had chronic low back pain for at least as long as 15 years.  The Veteran reported that approximately 30 years ago he was a paratrooper and had an ill-defined injury that may be related to his current back pain.  Dr. H. stated that "[a]s a paratrooper [the Veteran's] activities may well have predisposed or caused some component of his current back pain problems."

In a May 2005 letter, R.D.J., D.C. stated that "[i]t is my professional opinion that [the Veteran] has suffered a permanent injury due to his tour of duty as a paratrooper and that he is now again suffering from complications associated with his original complaints."

The Veteran underwent a VA spine examination in May 2005.  The VA examiner indicated that the Veteran's medical records were reviewed.  Following a physical examination, the diagnosis was multi-level degenerative disc disease and degenerative joint disease.  The examiner concluded that the issue of causation of the Veteran's current back condition could not be resolved without resort to mere speculation.  The examiner noted that clinically, the Veteran's low back condition was entirely compatible with chronological changes of the aging process and with the history of gout, absent any traumatic insult.  The examiner further noted that these changes can also occur or be accelerated as a result of trauma.

The Veteran underwent another VA spine examination in June 2010.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran gave a history of back injury in service and continuing back pain ever since that time.  He complained of constant low back pain, weakness, stiffness and fatigability in the low back.  Following a physical examination of the Veteran and x-ray examination, the diagnosis was "Grade II, L-5/S-1 spondylolisthesis with degenerative disk disease, L-5/S-1, chronic, with diffuse lumbar spondylolysis."  The examiner opined that "it is less likely as not that his current lumbar spine condition is due to an undocumented lifting injury, that the Veteran currently claims happened 48 years ago."  In support of this opinion, the examiner noted that there was no documentation of a back injury in service treatment records.  The examiner further noted that while records reflect that the Veteran had been seeing a chiropractor for approximately ten years, that left approximately 38 years of prior undocumented low back pain that could feasibly had onset at any time during the 38 year hiatus.  The examiner stated that there also were additional intercurrent injuries noted in the record, to include a lifting of a box of books and a motor vehicle accident in 1998.  Therefore, the examiner concluded that a lifting strain, such as was reflected in the Veteran's history would likely not result in a spondylolysis which would allow a spondylolisthesis to occur.

In April 2011, R.K., D.C. noted that spinal radiographs revealed significant abnormalities at the lumbosacral junction and L5 spondylolisthesis that was technically classified as a fracture.  R.K., D.C. further stated "[b]ased on the extensive disc degeneration associated with this injury, it is my opinion that within a reasonable degree of medical probability, the incident occurred over 25 years ago and could very well relate to the injury [the Veteran] sustained while serving in the United States Military."  In August 2011, R.K., D.C. added that the Veteran's current low back injury occurred over 25 years ago and was "at least as likely as not" related to the injury he sustained while serving in the military.

At the April 2012 Board hearing, the Veteran testified that despite a long history of his low back pain ever since the claimed back injury in service, he never complained of it; rather, he tried to hide the pain and learn to cope with it due to his strong cultural warrior mentality.  He stated that since that time he could not lift anything and learned to use his legs to squat down to pick things up.

In reviewing the medical evidence of record, there is currently diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Furthermore, the medical evidence of record links the Veteran's low back disorder to his military service.  In this regard, the Board finds very probative the aggregate of the opinions provided by the Veteran's private chiropractors and his family physician who have treated the Veteran on a regular basis over the years with respect to his low back condition.  Specifically, Dr. S. stated in December 2001 that the Veteran's spondylolisthesis fell into the category of "Type IV: Traumatic," which indicated that it occurred as a result of severe injury creating a fracture of a portion of the neural arch.  As noted by Dr. S., this correlated with the Veteran's reported history of injuring his back while serving in the Army.  Further, in September 2004, W.M.H., D.C. opined that the time frame of the degeneration of the Veteran's lumbar spine that had taken place at the L5-S1 disc would be 20 to 40 years.  In December 2004, W.M.H., D.C. added that the Veteran's jumps as a paratrooper in service that occurred after the claimed back injury would have negatively impacted his injury and the ability of that injury to heal.  Additionally, the Veteran's family physician and R.D.J., D.C. linked the Veteran's current back pain problems to his tour of duty as a paratrooper.  Finally, R.K., D.C. opined in April and August 2011, that the Veteran's current low back injury occurred over 25 years ago and was "at least as likely as not" related to the injury he sustained while serving in the military.

While private chiropractors and physician appear to have relied upon the Veteran's reported history, the Board notes that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the history of back injury in service and observable symptoms since his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Further, the Board finds that the Veteran's testimony and lay statements submitted on his behalf regarding the in-service back injury and continuing symptoms of and treatments for low back pain to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by both the Veteran and his fellow service members indicate that the Veteran sustained a back injury and as a result he was placed on light duty profile during his tour of duty.  Also, the statements as to the duties performed as a paratrooper are competent lay evidence of what the Veteran observed during the period of active service, and are consistent with the other evidence of record.  See Layno, 6 Vet. App. at 469-70.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

The Board also considered the May 2005 and June 2010 VA examiners' opinions.  While no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The May 2005 VA examiner stated that the examiner cannot provide any opinion without resorting to mere speculation as to the issue of causation of the Veteran's current back condition.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  On the other hand, the June 2010 VA examiner's opinion is negative as to the relationship between the Veteran's current low back disorder and service.  In rendering this opinion, the June 2010 VA examiner did not consider the Veteran's reported history or any of the lay statements of record and heavily relied on the lack of documentation of the disorder in service treatment records.  However, the Board found the lay testimony of record relating to the back injury in service to be credible.

Accordingly, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for a low back disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder, diagnosed as degenerative joint disease and degenerative disc disease of the lumbar spine, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


